Jacobs, J.
This is a statutory action brought under the provisions of ^47-31 and 47-32 of the *16General Statutes to quiet title to premises known as 247 Harbor Street in the town of Branford, Connecticut. The complaint is in the customary form (Practice Book, Form 395) used in actions to quiet title under the statute. The plaintiffs alleged that “[t]he defendants claim estates in or interests in said land or parts thereof which are adverse to the title (or interest) of the plaintiffs thereto (or therein).” In their prayer for relief, they seek “a judgment determining the rights in or to said land and settling the title thereto.” Upon the filing of the motion for default against the defendant Willys M. Monroe for failure to plead,2 the court on its own motion raised the “issue of whether or not the Circuit Court has jurisdiction in an action to quiet title.” The court ruled that it lacked jurisdiction over the subject matter and held that exclusive jurisdiction was vested in the Superior Court and the Court of Common Pleas; whereupon, the court erased the case from the docket and rendered judgment accordingly.
The precise question posed to us for resolution on this appeal is a narrow and restricted one: Is an action to quiet title under the provisions of §§ 47-31 and 47-32 triable only by the Superior Court or the Court of Common Pleas? We think it is.
When this action was returned to court in June, 1965, our basic statute relating to the jurisdiction of the Circuit Court was Public Acts 1959, No. 28, § 24 (as amended, General Statutes § 52-2a), limiting jurisdiction to “all civil matters for legal or equitable relief, or both, including actions of summary *17process and bastardy actions, bnt not including those actions which by statute are triable only by the superior court or the court of common pleas or by a judge of one of said courts, wherein the amount, legal interest or property in demand does not exceed in value two thousand five hundred dollars, not including interest, costs and attorney’s fees.”3 See Rubinow, “Circuit Court Civil Jurisdiction and Procedure” § 188 (a), in Stephenson, Conn. Civ. Proc. (Sup. 1963).
Prior to 1893, Connecticut had no statutory proceeding to quiet title. Miles v. Strong, 62 Conn. 95, 103; Gaul v. Baker, 105 Conn. 80, 83. In that year, the legislature, having been made aware by certain decisions of our Supreme Court that an owner of land in possession was prevented from making a beneficial sale of his land by claims of others to certain contingent remainder interests in the property,4 and that under existing law there was no remedy, passed “An Act concerning Civil Actions” to provide a statutory equitable action for the redress of such a wrong or hardship. Public Acts 1893, c. 66; Foote v. Brown, 78 Conn. 369, 373; Ackerman v. Union & New Haven Trust Co., 90 Conn. 63, 72. Under § 5 of the act, it was provided, without referring to the specific court to which the action was to be made returnable, that “[t]he court shall hear the several claims and determine the rights of the parties, whether derived from deeds, wills, or other instruments, or sources of title, and *18may determine the construction of the same, and render judgment determining the questions and disputes, and quieting and settling the title to said property.”5 “This statute was in substance an Act authorizing a declaratory judgment in relation to one class of rights, although no attempt was being made to enforce an adverse claim as to such rights.” Braman v. Babcock, 98 Conn. 549, 555;6 see 16 Am. Jur. 277 n.9, Declaratory Judgments, $ 3; Borchard, Declaratory Judgments (2d Ed.), pp. 139, 140 n.12 (referring to Public Acts 1915, c. 174, $ 1). In 1913, the act was amended in form only; it remained substantially the same as the 1893 act. Public Acts 1913, c. 54. In 1915, the act was again amended to include within its provisions personal as well as real property and to allow an action to be maintained, not only against anyone who claimed to own the property or any part thereof, or to have any estate in it, or any lien or encumbrance thereon, adverse to the plaintiff, but against anyone “in whom the land records disclose any interest, lien, claim, or title conflicting with the plaintiff’s claim, title or interest, and whether the plaintiff is entitled to the immediate or exclusive possession of such property.” Public Acts 1915, c. 174, $1; Gaul v. Baker, supra; Bowne v. Ide, 109 Conn. 307, 310. “Under the amplification of the statutory action made by chapter 59 of the Public Acts of 1921, which now is embraced in $47-32, . . . claims for incidental relief were proper.” Loewenberg v. Wallace, 147 Conn. 689, 692. The 1921 act went on to provide that “[w]hen any such action shall be brought to the court of common pleas or superior court having jurisdiction of one of such causes of *19action, such court shall have jurisdiction over all of the causes of action so joined.”
Section 52-28 of the General Statutes confers concurrent jurisdiction in the Court of Common Pleas and the Superior Court over “any civil action to quiet and settle title to land” ;7 and when this section is read, as it must be read, together with §§ 47-31 and 47-32 to ascertain correctly the jurisdiction in actions of this character, it is our opinion that the Circuit Court lacks jurisdiction over an action to quiet title. “There are times when statutes should be complied with according to their spirit and intent;” Bates v. New York & N.E.R. Co., 60 Conn. 259, 266. Moreover, it is a fundamental principle of statutory construction that “[e]very Act of the legislature should be so construed as to give it force and effect to accomplish the manifest intention of the legislature.” Bissell v. Butterworth, 97 Conn. 605, 615. “A statute which provides that a thing shall be done in a certain way carries with it an implied prohibition against doing that thing in any other way.” State ex rel. Barlow v. Kaminsky, 144 Conn. 612, 620. Thus, when it is specified in § 52-28 that any civil action to quiet and settle title to land may be brought either to the Superior Court or to the Court of Common Pleas, there is an implied prohibition against bringing the action in any other court. Moreover, our view is fortified by a long line of decisions, except perhaps for two cases,8 in which *20the action to quiet title originated in either the Superior Court9 or the Court of Common Pleas.10 We fail to find clear-cut authority in § 51-260, dealing primarily with questions of venue, merely upon the strength of the portion of the statute which gives to the Circuit Court jurisdiction in “nonjury civil actions , if the action concerns land . . .” (italics supplied). See Rubinow, op. cit. § 189 (a).
“Where want of jurisdiction appears on the face of the record, as it did in this case, a motion to erase is proper.” Village Creek Homeowners Assn. v. Public Utilities Commission, 148 Conn. 336, 339; see Park Construction Co. v. Knapp, 150 Conn. 588, 591. *21“[I]f the question whether there is a lack of jurisdiction of the subject matter of an action comes to the attention of the court, it can proceed no further until the matter is determined; it is of no consequence how it is suggested; and the court may even act suo motu.” Felletter v. Thompson, 133 Conn. 277, 280.
The question herein involved is deemed by the appellate panel to constitute a substantial question of law affecting the marketability of titles and should be reviewed by the Supreme Court.11 The question presented for review is: Does the Circuit Court have jurisdiction over actions to quiet and settle title under the provisions of §§ 47-31 and 47-32 of the General Statutes?
There is no error.
In this opinion Levine, J., concurred.

 After this action was instituted and returned to court, Samuel F. Monroe, deceased, his heirs, representatives and creditors, Edith J. Monroe, widow of Samuel F. Monroe, Mildred A. Tesar, and Bobert L. Potter were dropped as parties defendant. Willys M. Monroe, of Boca Baton, Florida, was the sole defendant in the case. He filed an appearance pro se.


 Effective with, respect to cases returnable after September, 1965, the jurisdictional limit of the Circuit Court was increased from $2500 to $7500; General Statutes § 52-2a, as amended by Public Acts 1965, No. 331, §§ 29, 50; but the amendatory legislation preserved the language excluding from the jurisdiction of the Circuit Court “those actions which by statute are triable only by the superior court or the court of common pleas or by a judge of one of said courts.”


 See, for example, Miles v. Strong, 60 Conn. 393; Miles v. Strong, 62 Conn. 95.


 See Rev. 1902, § 4053; Rev. 1918, § 5113; Rev. 1930, § 5035; Rev. 1949, § 7120; General Statutes § 47-31.


 Under General Statutes § 52-29, the Superior Court and the Court of Common Pleas have concurrent jurisdiction over declaratory judgment actions.


 In 1965, §52-28 was amended by increasing the jurisdictional minimum of the Court of Common Pleas from $5000 to $7500 and the maximum from $10,000 to $15,000, effective with respect to cases returnable after September 1, 1965; Public Acts 1965, No. 331, §§ 32, 50. However, concurrent jurisdiction over “any civil action to quiet and settle title to land” remained in the Superior Court and the Court of Common Pleas.


 In DiDomizio v. Scapellati, 109 Conn. 451 (1929), the action to quiet title originated in the City Court of New Britain. 358 Rec. & Briefs, Pt. 1, p. 233. Apparently the charter of the city of New Britain was broad enough to include within the jurisdiction of the *20City Court actions to test or determine title to land. On appeal from a judgment in favor of the defendant, a trial de novo was had in the Court of Common Pleas, where judgment was rendered for the plaintiff. 358 Rec. & Briefs, Pt. 1, p. 234. Actually, therefore, in affirming the judgment of the Court of Common Pleas, the Supreme Court was reviewing the proceedings of the Court of Common Pleas and not those of the City Court of New Britain. The other case is Martin v. South Norwalk Savings Bank, 72 Conn. 698 (1900), where the action to quiet title to real estate was made returnable to the District Court of Waterbury. But this case was decided before the 1915 act (Public Acts 1915, c. 174), which broadened the scope of the original 1893 act (Public Acts 1893, c. 66), and long before the “amplification of the statutory action made by chapter 59 of the Public Acts of 1921.” Loewenberg v. Wallace, 147 Conn. 689, 692.


 See, for example, Curtis v. Lewis, 74 Conn. 367; Bates v. Spooner, 75 Conn. 501; Cahill v. Cahill, 76 Conn. 542; Layton v. Bailey, 77 Conn. 22; Dawson v. Orange, 78 Conn. 96; Foote v. Brown, 78 Conn. 369; Gerard v. Ives, 78 Conn. 485; Spencer v. Merwin, 80 Conn. 330; Gerard v. Beecher, 80 Conn. 363; New York, B. & E. Ry. Co. v. Motil, 81 Conn. 466; Humphrey v. Gerard, 83 Conn. 346; Standard Co. v. Young, 90 Conn. 133; Ackerman v. Union & New Haven Trust Co., 91 Conn. 500; Hartford-Connecticut Trust Co. v. Cambell, 95 Conn. 399; Kempf v. Wooster, 99 Conn. 418; Gaul v. Baker, 105 Conn. 80; Bowne v. Ide, 109 Conn. 307; Shaw v. Spelke, 110 Conn. 208; Bickell v. Moraio, 117 Conn. 176; Hagearty v. Ryan, 123 Conn. 372; Reaney v. Wall, 134 Conn. 663; Miner v. Miner, 137 Conn. 642; Buckley v. Webb, 143 Conn. 309; Dennen v. Searle, 149 Conn. 126.


 See, for example, Ashley Realty Co. v. Metropolitan District, 132 Conn. 551; Gager v. Carlson, 146 Conn. 288; Loewenberg v. Wallace, 147 Conn. 689; Loewenberg v. Wallace, 151 Conn. 355; Girden v. Alubowicz, 15 Conn. Sup. 465.


 The three judges of the appellate panel voted affirmatively for certification of the appeal to the Supreme Court. See Practice Book §§ 740, 753.